Citation Nr: 0729674	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  07-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of accrued benefits for a period in 
excess of 2 years.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to April 
1947, and from July 1948 to January 1956.  He died in June 
2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 rating decisions of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 2007, a motion to advance on the docket was advanced 
and granted in the following month.


FINDINGS OF FACT

1.  In an April 1976 rating decision, the RO awarded to the 
veteran a total disability rating based on individual 
unemployability (TDIU), effective August 1975.  

2.  In a March 1981 rating decision, the RO terminated the 
grant of a TDIU, effective May 1981.  

3.  In April 1982, the Board denied the veteran's appeal to 
restore the award of a TDIU.   

4.  The veteran died in June 2003.  At the time of his death, 
he was in receipt of a 70 percent disability evaluation for 
anxiety reaction with depression and somatization.  

5.  In an August 2006 decision, the Board restored the award 
of a TDIU, effective May 1981, on the basis that the April 
1982 Board decision contained clear and 


unmistakable error (CUE).  The RO consequently granted 
entitlement to DIC, pursuant to 38 U.S.C.A. § 1318.   

6.  The appellant was awarded accrued benefits for the two-
year period prior to the date of the veteran's death in June 
2003.


CONCLUSION OF LAW

There is no legal basis for granting accrued benefits for a 
period in excess of 2 years.  38 U.S.C.A. § 5121(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.1000(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified, 
in pertinent part, at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.


The essential facts of this case are not in dispute; the case 
rests on the interpretation and application of the relevant 
law.  The Veterans Claims Assistance Act of 2000 does not 
affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  In addition, there is no indication that any 
additional notice or development would aid the appellant in 
substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); see Dela Cruz,  supra.  Under these 
circumstances, there is no further duty to notify or assist 
the appellant in the development of her claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).


I.  Factual Background

In 1976, the RO awarded to the veteran a TDIU, effective 
August 1975.  Such award was later terminated effective, 
March 1981.  The veteran subsequently sought to have the TDIU 
award restored, however, in April 1982, the Board denied the 
veteran's appeal for restoration.   

The veteran died in June 2003.  At the time of his death, he 
was in receipt of a 70 percent disability evaluation for 
anxiety reaction with depression and somatization.  

In June 2003, the appellant filed a Dependency and Indemnity 
Compensation (DIC) claim.  In July 2003, she sought to amend 
her claim, essentially asserting that the veteran would have 
hypothetically been in receipt of a total rating for the ten 
years prior had additional VA evidence been considered.  
Thus, the issue of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 was included in her claim.  

In September 2003, the appellant's claim for death pension 
benefits was denied.

In a June 2004 rating decision, the RO denied entitlement to 
DIC under 38 U.S.C.A. § 1318; and denied service connection 
for the cause of the veteran's death, in pertinent part. 
 
In April 2006, the appellant filed a motion of 
reconsideration of the Board's April 1982 decision which 
denied entitlement to a TDIU.  In July 2006, the appellant's 
motion for reconsideration was denied by the Board, however 
it was noted that the appellant's claim of entitlement to DIC 
was pending, and that the issues of entitlement to accrued 
benefits and DIC under 38 U.S.C.A. § 1318 would be 
incorporated into the record for the appropriate development.
    
In an August 2006 decision, the Board restored the TDIU 
award, effective May 31, 1981, on the basis that the April 
1982 Board decision contained CUE.  Consequently, the Board 
granted entitlement to DIC compensation pursuant to 
38 U.S.C.A. § 1318, as the veteran was entitled to receive 
compensation at the time of his death for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding his death.  
The RO, in October 2006 rating decisions, effectuated the 
restoration of the TDIU award, and granted entitlement to 
DIC, pursuant to 38 U.S.C.A. § 1318.  

The appellant, as the veteran's surviving spouse, was 
therefore awarded accrued benefits for the two-year period 
prior to the veteran's death.  

In November 2006, the RO requested an advisory opinion as to 
the issue of whether the appellant is entitled to accrued 
benefits greater than two years because the accrued benefits 
result from CUE committed by the Board.  In January 2007, the 
Director of Compensation and Pension Services concluded that 
although CUE was found based on "evidence in the file" more 
than 21 years prior to the veteran's death, the veteran's 
date of death, prior to December 16, 2003, precludes 
consideration of the liberalized accrued benefits statute.  


II.  Analysis

As noted, the evidence of record reflects that the veteran 
died in June 2003.  Upon the death of a veteran, periodic 
monetary benefits to which he was entitled to, on the basis 
of evidence in the file at the date of death (accrued 
benefits) and due and unpaid for a period of not more than 
two years prior to death, may be paid to a living person, 
including the veteran's spouse.  38 U.S.C.A. § 5121(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.1000(a) (2006).

A revision to the law regarding accrued benefits claims, 
enacted by Congress and signed by the President as the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on 
December 16, 2003, amends 38 U.S.C.A. § 5121(a) by repealing 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits; however, this revision relates only to cases where 
the veteran's death occurred on or after the date of 
enactment, December 16, 2003.  

The appellant seeks accrued benefits for a period in excess 
of 2 years.  She asserts that the two-year limitation for 
payment of accrued benefits does not apply to her case 
because the CUE contained in the April 1982 was committed by 
the Board.

On review, the Board finds that the appellant is not entitled 
to accrued benefits beyond the two year limit.  In this 
regard, the Board is in agreement with the November 2005 VA 
advisory opinion.  Although 38 U.S.C.A. § 5121 was amended to 
remove the two-year restriction on the payment of accrued 
benefits, such amendment applies only to deaths occurring on 
or after December 16, 2003.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (2003).  
Because the veteran's death occurred prior to December 2003, 
the appellant's claim must be considered under the version of 
38 U.S.C.A. § 5121(a) 


previously in effect, which limits eligibility for accrued 
benefits to a two-year period.  

The Board notes that even if the award of a TDIU had never 
been terminated and the veteran, during his lifetime, had 
been in receipt of a TDIU continuously since August 1975, his 
date of death still determines which version of 38 U.S.C.A. § 
5121 applies.  As the veteran died prior to December 16, 
2003, accrued benefits cannot be paid to the appellant for 
more than two years prior to the veteran's death in June 
2003.  The amended version of 38 U.S.C.A. § 5121 does not 
affect cases involving deaths prior to December 16, 2003, 
such as this case. 

The Court of Appeals for Veterans Claims has held that the 
clear and unambiguous language of 38 U.S.C. § 5121(a) limits 
a survivor's recovery of accrued veteran's benefits to a 
maximum two-year period of benefits accrued.  Terry v. 
Principi, 367 F.3d 1291 (Fed. Cir. 2004).


ORDER


Entitlement to payment of accrued benefits for a period in 
excess of 2 years is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


